         Case 2:17-cv-04271-MMB Document 90 Filed 11/02/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LAWRENCE “POPPY” LIVERS,                           CIVIL ACTION
 on his own behalf and on behalf of
 similarly situated persons                         NO. 17-4271
        v.

 NATIONAL COLLEGIATE ATHLETIC
 ASSOCIATION, a/k/a the NCAA, et al.


                                    ORDER RE: PRETRIAL

       This Order follows an argument on a number of pretrial motions pending in this case.

The Court will summarize only some orders made during the hearing, and counsel shall obtain

and consult the transcript for full context of the Court’s rulings on these motions.

       1.      The Court will enter a protective order on confidentiality. The Court, in all cases,

requires that counsel and the parties limit discovery for use in the litigation only and for no other

purpose. The Court rejects Plaintiff’s position that the Third Circuit’s Pansy’s doctrine requires

the Court to allow dissemination of the products of discovery in this case.

       2.      Defense counsel, having advised that they have accumulated approximately

15,000 documents in response to Plaintiff’s discovery motions, on the limitations issue, these

documents shall be produced forthwith. Production shall start by November 9, 2018 and be

completed by November 15, 2018, unless circumstances require that some documents not be

produced until November 21, 2018, by which date Defendant will have made full production.

       3.      The Court has reviewed carefully the pending discovery requests of Plaintiff to

Defendants, and finds that they are overbroad, not limited to the issue of “willfulness” which is

the key issue at the present time in this case because of the Defendant’s position that Plaintiff’s

claim is barred by the statute of limitations. Therefore, the Plaintiff’s motions to compel
            Case 2:17-cv-04271-MMB Document 90 Filed 11/02/18 Page 2 of 2



discovery from Defendant are DENIED. (ECF 73 and 74).

         4.        For these reasons, Defendants’ Motion for Protective Order (ECF 71) and for

Confidentiality Order (ECF 76) as to Plaintiff’s discovery are DENIED as MOOT.

         5.        The Court understands that Plaintiff has served Requests for Admissions and

Defendant will respond by November 9, 2018. At the present time, discovery is limited to the

issue of willfulness as related to the Defendants’ position on the statute of limitations.

         6.        Plaintiff’s counsel’s letter to the Court dated November 2, 2018 will not be

considered or docketed. If Mr. Livers will continue as a plaintiff, then the Court will set a

deadline for completion of all discovery on the issue of willfulness and a briefing schedule, as

related to Defendants’ Motion to Summary Judgment on the issue of the statute of limitations.

         7.        Counsel will discuss procedural issues related to the new member of the collective

class for whom Plaintiffs’ counsel has filed a Notice of Joinder, and submit a joint, or separate,

proposed pretrial order by November 15, 2018.

                                                          BY THE COURT:

                                                          /s/ Michael M. Baylson
Dated: November 2, 2018
                                                          MICHAEL M. BAYLSON
                                                          United States District Court Judge
O:\CIVIL 17\17-4271 Livers v NCAA\17cv4271 Order 11012018.docx




                                                                 2
